DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-6 and 12 are allowed.
	With respect to independent claim 1, the prior art does not disclose, in the claimed environment, a culture apparatus comprising a heat-insulated casing, a box-shaped heat-insulated door, first heaters and second heaters, wherein the first and second heaters are positioned at the claimed locations, and wherein a control unit is configured to turn the first and second heaters on and off according to the claimed method.  The Kim reference is believed to be the closest prior art for the reasons expressed in previous office actions.  The Kim heaters, however, are not distributed according to the claimed configuration.  Applicant’s arguments filed 02 June 2012 are persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799